DETAILED ACTION 

1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Continued Examination 

2.	A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 04/18/2022 has been entered.  
Information Disclosure Statement

3.	The Information disclosure statement filed on 04/18/2022, has been considered. 

Claim Rejections - 35 USC § 102

4.	The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


5.	Claims 1-3, 6-8, 10-12, 17-19 and 23-31    are rejected under 35 U.S.C. 102(a)(1)  as being anticipated by Johnson [US  5334352] that is equivalent to  EP 589632 listed in the latest IDS filed on 04/18/2022.  
With respect to claims 1-3, 6, 8, 11, 12, 19, 24 and 27-31, Johnson discloses a dispensing device 10 comprising, as shown in Figures 4-5, an elongated housing 37 surrounding  a cylindrical chamber13 with longitudinal axis 28,  where respective openings at the first and second ends 31, 34 of the housing can be employed as a supply opening and a lockable vent opening; as recited. The device further includes  a multiplicity of capillary conduit tubes 16  arranged perpendicularly to the longitudinal axis in a row parallel to the axis, such that a first end of each tube protrudes into the chamber and a second end of each tube protrudes out of the housing; where each of the end openings 31, 34 can be closed [locked] by a respective closure / sealing means [see, for example, Claim 2 of Johnson]; and  where the end openings are arranged in respective end walls disposed perpendicularly to the longitudinal axis which runs parallel to the top and / or bottom [‘third’] wall(s),  as recited;. 
Referring to claim 7, Figure 4 shows eight conduits arranged in a row that is parallel to the longitudinal axis. 
Regarding claims 10, 23, Johnson discloses tubes 16 having 0.045 inches in outside diameter, which means that tube inner diameter is within the claimed range. [see Col.3, line 59]. 
 
Regarding claim 17, Johnson further discloses multiple insert chambers 22 that can be accommodated inside the housing 37 as recited. 
Referring to claim 18 [liquid reservoir], Figure 4 also shows inlet passage tube 25 [‘line’] that must be further connected to a fluid source reservoir. 
Regarding claims 25-26, Johnson further discloses chamber diameter to be about 0.178 inches [ Col.3, lines 56-57]. 
Claims 27-31 are directed to a pressure provided by a pump and to switching time of a valve, These features are recited within the context of intended use which is given patentable weight to the extent it effects the structure of the invention. It is also emphasized that the features not positively recited as part of the claimed invention [such as the ‘valve’,  or the ‘sleeve’, including all associated details] are not accorded patentable weight when evaluated for patentability.  

Claim Rejections - 35 USC § 103


6.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

7.	Claims  9, 20 and  22  are rejected under 35 U.S.C. 103 (a) as being unpatentable over Johnson.  
	With respect to claims 9, Johnson does not teach the tubes to be made of metal. However, it would have been clearly within the ordinary skills of an artisan before the effective filing date of the claimed invention to have modified the invention of Johnson by having employed the tubes made of a metal, because of their durability, mechanical strength and commercial availability.  
Referring to claim 20, Johnson does not teach the membrane pump. On the other hand, Johnson describes syringe pumps. It would have been within an obvious engineering choice to be made before the effective filing date of the claimed invention, to have modified the invention of Johnson by having employed a membrane ]diaphragm] pump, since  these pumps are well established as means for providing flexible pumping with variable flow rates and pressures. 
As to claim 22, it would have been further obvious to have varied a number of conduits as recited, depending on particulars goals of testing, to diversify the tests to be performed. 
Conclusion

8.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to Natalia Levkovich whose telephone number is (571)272-2462.  The examiner can normally be reached on Monday-Friday, 2.00 pm-10:00 pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jill A Warden can be reached on 571-272-1267.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
 Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 

/NATALIA LEVKOVICH/Primary Examiner, Art Unit 1798